Citation Nr: 1528961	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  12-24 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to a disability rating in excess of 30 percent prior to April 16, 2015, for coronary artery disease (CAD).

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to July 1991, from August 2004 to July 2005, and from August 2005 to March 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2010 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Because the RO granted a 100 percent rating for coronary artery disease effective April 16, 2015, the Board must consider whether the Veteran is entitled to a rating higher than 30 percent prior to that date. See May 2015 Rating Decision.

The Veteran and his wife testified before the undersigned at an April 2015 Travel Board hearing. At the hearing, the undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of these claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included with the claims file.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.


FINDINGS OF FACT

1. The Veteran has been diagnosed with PTSD due to fear of hostile military or terrorist activity while serving in Iraq.

2. Prior to April 16, 2015, the Veteran's CAD was characterized by chest pain and left ventricular dysfunction with an ejection fraction of 65 percent.

3. With resolution of the doubt in the Veteran's favor, prior to April 16, 2015, service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for PTSD are satisfied. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).

2. The criteria for a disability rating in excess of 30 percent prior to April 16, 2015 for CAD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.104, Diagnostic Code (DC) 7005 (2014).

3. The criteria for entitlement to TDIU have been approximated prior to April 16, 2015. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Because the Veteran's claims for service connection for PTSD and entitlement to TDIU are granted, any error related to the VCAA with respect to these claims is harmless. See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

A letter dated December 2008 notified the claimant as to the types of medical and lay evidence he may provide (or request VA to obtain) to demonstrate a worsening or increase in the severity of his service-connected coronary artery disease (CAD) and as to how VA determines disability ratings. Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009). The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c). The claims file contains STRs, VA medical records (VAMRs), and Social Security Administration (SSA) records. The Veteran has not identified any PMRs that must be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The March 2009 and December 2011 VA examiners reviewed the Veteran's VAMRs and other pertinent documents, conducted physical examinations, and clearly indicated the Veteran's present level of physical disability related to his coronary artery disease. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The examinations are adequate to decide the claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.



Service Connection for PTSD

The Veteran contends that he has PTSD as a result of his military service. With resolution of the doubt in favor of the Veteran, the Veteran's claim is granted.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for PTSD, the evidence must show: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f) (2014); Moreau v. Brown, 9 Vet. App. 389 (1996).

Service connection claims for PTSD based on "fear of hostile military or terrorist activity" are subject to a more relaxed evidentiary standard. 38 C.F.R. § 3.304(f)(3). Absent clear and convincing evidence to the contrary, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor when the evidence establishes: (1) that the claimed stressor is adequate to support a diagnosis of PTSD, as determined by a VA psychiatrist or psychologist, or contract equivalent; (2) that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) that the Veteran's symptoms relate to the claimed stressor.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others (e.g., a threat from an actual or potential improvised explosive device, incoming mortar fire, or small arms fire). 38 C.F.R. § 3.304(f).

The Veteran served in Iraq from September 7, 2005 to October 25, 2005. See DD 214. His military occupational specialty (MOS) was infantryman. The Veteran reported his PTSD stressors were "constant explosions from artillery," "not knowing where the rounds were going to hit causing increased anxiety and emotional distress," and the loss of "several unit members as a result of IED explosions." See April 2009 Statement.

In August 2006, a VA examiner diagnosed the Veteran with borderline personality disorder, and did not diagnose other mental health disorders. August 2006 VA Examination Report. August 2007 VA treatment records noted he had moderate to severe depression, possibly related to his military experience. August 2007 VAMRs. In March 2010, a VA examiner diagnosed him with depressive disorder secondary to a personality disorder. March 2010 VA Examination Report. In June 2012, a VA examiner again diagnosed the Veteran with borderline personality disorder and major depressive disorder, and noted he did not meet the criteria for a diagnosis of PTSD because he did not have adequate PTSD stressors. June 2012 VA Examination Report. However, VA mental health notes beginning in February 2011, including from a VA psychiatrist, indicate a diagnosis of severe PTSD due to his military service in Iraq. February 2011 VAMRs. The records also show he was hospitalized for PTSD treatment. VAMRs.

While the RO made several formal findings that it was unable to verify the stressful events the Veteran described, resolving any doubt in the Veteran's favor, the evidence of record establishes that he had wartime service in Iraq. See November 2008, July 2009, and February 2010 RO Memos. The Veteran's statements that incoming artillery explosions caused him fear and emotional distress are consistent with his service in Iraq. Thus, the evidence of record supports finding that the Veteran's claimed in-service stressors - fear of hostile military activity while serving in Iraq from September 7, 2005 to October 25, 2005 - actually occurred.

The benefit-of-the-doubt rule applies and the Veteran's claim of service connection for PTSD based on fear of hostile military or terrorist activity is granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Disability Rating for Coronary Artery Disease

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. Id.; see 38 C.F.R. § 4.14.

The Veteran contends that he is entitled to an disability rating in excess of 30 percent prior to April 16, 2015 for his service-connected CAD. The claim is denied.

The RO rated the Veteran's CAD under DC 7005 (coronary artery disease). 38 C.F.R. § 3.102.

DC 7005 requires VA to ascertain whether cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether there is a need for continuous medication. 38 C.F.R. § 4.100 (2014). DC 7005 also requires METs (metabolic equivalents) testing in all cases except when: (1) there is a medical contraindication; (2) the left ventricular ejection fraction (LVEF) has been measured and is 50% or less; (3) chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; or (4) a 100% evaluation can be assigned on another basis. Id. If LVEF testing is not of record, the cardiovascular disability must be rated based on the alternative criteria unless the examiner states that the LVEF test is needed because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability. 

DC 7005 assigns the following disability ratings:

10 percent when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or continuous medication is required;

30 percent when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope or with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray;

60 percent when there is more than one episode of acute congestive heart failure in the past year, when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent; and

100 percent for chronic congestive heart failure, when a workload of 3 METS or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.

A MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

VAMRs indicate the Veteran takes medication for his heart condition. See VAMRs.

Treatment records from June 2010 note the Veteran complained of recurrent episodes of chest pain, most recently one month prior. June 2010 VAMRs. In August 2010 the Veteran denied chest pain, pressure, or shortness of breath. August 2010 VAMRs A diagnosis of single vessel coronary artery disease was made, and the doctor indicated that no further evaluation was needed as long as he remained symptom free. Id. May 2011 records indicated no angina-like discomfort. May 2011 VAMRs.

The December 2011 VA examiner noted that the Veteran was evaluated on March 2009 and July 2009, and that both times he was diagnosed with coronary artery disease with angina. The VA examiner noted that cardiac catherization was not done during those visits, and it is the "gold standard" to diagnose and determine the presence of coronary artery disease, atherosclerotic heart disease, and ischemic heart disease. The examiner observed that coronary artery cardiac catherization was completed in September 2010, and that findings showed no evidence of coronary artery disease or ischemic heart disease. Angiographic findings showed left ventricular dysfunction with an ejection fraction of 65 percent. The VA examiner then opined that the Veteran's previously-reported angina or chest pain were not cardiac in nature.

December 2011 VAMRs indicate the Veteran denied chest pain and shortness of breath. December 2011. April 2012 VAMRs following up on the Veteran's "chest discomfort" noted that an EKG was within normal limits. April 2012 VAMRs. July 2014 VAMRs show the Veteran denied chest pain, palpitations, and syncope. July 2014 VAMRs.

The Veteran's CAD prior to April 16, 2015 does not meet the criteria for an increased rating under DC 7005. See 38 C.F.R. §§ 4.104. Prior to April 16, 2015 (the date of the Veteran's most recent VA Examination), there is no evidence that his CAD was sufficiently severe to warrant a disability rating in excess of 30 percent. While he required medication and had intermittent complaints of chest pain, or angina, his symptoms did not manifest in more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5, nor did he have left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

The preponderance of the evidence is against the claim. The benefit-of-the-doubt rule does not apply and entitlement to a schedular rating for CAD in excess of 30 prior to April 16, 2015 is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert, 1 Vet. App. at 55.

The Board has also considered whether the evaluation of the Veteran's service-connected CAD should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted for the Veteran's service connected CAD.

A comparison of the Veteran's current CAD symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's CAD is manifested by use of medication and occasional complaints of chest pain. See 38 C.F.R. § 4.104, DC 7005. These symptoms are compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluation is adequate to rate the Veteran's CAD; consequently, the first step of the inquiry is not satisfied. Id. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See id. at 118-19. Thus, the schedular criteria are adequate to rate the Veteran's service-connected CAD and referral for extraschedular consideration is not warranted.

Entitlement to TDIU

The Veteran contends that his service-connected disabilities prevent him from engaging in substantially gainful employment and, therefore, that he is entitled to a total disability rating. The Board will accord the benefit of the doubt to the Veteran and grant the claim.

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.34, 4.15. Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. See 38 C.F.R. §§ 3.341(a), 4.16(a). A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim. A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18. The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more. See 38 C.F.R. § 4.16(a). If it is the result of two or more service-connected disabilities, at least one disability must be ratable at 40 percent or more and the combined disability rating must be 70 percent or more. Id. Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes. Id.

The schedular criteria for TDIU have been met since April 15, 2015. See 38 C.F.R. § 4.16(a). Specifically, at the time the Veteran filed his claim, which was received by VA on March 12, 2007, his service-connected degenerative joint disease of the lumbar spine was rated as 40 percent disabling effective March 2006; his service-connected bilateral nephrolithiasis and proteinuria with hypertension was rated as 30 percent disabling effective March 2006; his service-connected posttraumatic arthritis of the right shoulder was rated as 0 percent disabling effective March 2006; his service-connected left and right ankle sprains were each rated as 20 percent disabling effective March 2006; his service-connected degenerative joint disease of the cervical spine was rated as 20 percent disabling effective March 2006; his service-connected right foot plantar fasciitis was rated as 10 percent disabling effective March 2006; his service-connected right knee strain was rated as 10 percent disabling effective March 2006; his service-connected tinnitus was rated as 10 percent disabling effective March 2006; and his service-connected umbilical hernia was rated as 0 percent disabling effective March 2006. See Rating Decisions. The Veteran's combined rating at that time was 90 percent. See 38 C.F.R. § 4.25. But as of April 16, 2015, when he received a 100 percent disability rating for service-connected coronary artery disease, his combined rating was 100 percent and he no longer met the schedular criteria for a TDIU. 38 C.F.R. § 4.16(a). 

Although several VA medical opinions are of record, together with the testimony adduced at the April 2015 hearing, they place the evidence in approximate balance between that favoring and against the claim.

Specifically, the evidence shows that the Veteran has worked sporadically since his last period of active service and has been unable to maintain employment. See April 2015 Hearing Transcript. While the December 2011 VA medical examiner opined that his activities were not limited by his coronary artery disease alone, a March 2009 VA examiner noted his activities were limited due to his service-connected back and knee disabilities. See March 2009 and December 2011 VA Examination Reports. Additionally, a June 2010 letter from the Veteran's VA treating physician opined that his multiple service-connected disabilities, including his coronary artery disease, arthritis in multiple joints, sleep apnea, and psychiatric problems in combination prevented him from engaging in substantially gainful employment. See June 2010 VA Letter.

The benefit of the doubt is accorded to the Veteran and the issue of TDIU is granted, but only until April 15, 2015. As of April 16, 2015, the Veteran had a combined 100 percent rating and no longer meets the criteria for TDIU. See 38 C.F.R. § 4.16(a).

(ORDER ON NEXT PAGE)




ORDER

Service connection for PTSD is granted.

A disability rating in excess of 30 percent prior to April 16, 2015 for CAD is denied.

Effective April 16, 2015, TDIU is granted.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


